Order, Supreme Court, New York County (Marilyn Shafer, J.), entered May 24, 2001, which, in an action for personal injuries sustained when plaintiff tripped over the base of a chair on defendant’s premises, granted defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied and the complaint reinstated.
Plaintiff claims that the chair in question, which was in a waiting area facing the counter where defendant serviced its customers, had a metal or steel base support that protruded about four to six inches beyond the front edge of the chair’s two seats and was not flush with the floor, and in which her shoe got caught as she got up out of the chair. The evidence, including the testimony of defendant’s manager that defendant placed the chair in its office, raises an issue of fact as to whether defendant created a dangerous or defective condition on its premises (compare, Guerrieri v Summa, 193 AD2d 647). Concur — Williams, P.J., Andrias, Lerner, Rubin and Friedman, JJ.